DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 6, 8, 10, 17, 18 and 57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng et al. (US 2018/0040694).

    PNG
    media_image1.png
    507
    461
    media_image1.png
    Greyscale

(Claim 1) Tseng et al. teach a semiconductor device comprising:
a semiconductor layer structure (152) comprising a trench (120) in an upper surface thereof, wherein the trench comprises a rounded upper corner (124) and a rounded lower corner (122, paragraph 33);
a dielectric layer (146/320) in a lower portion of the trench, wherein a center portion of a top surface of the dielectric layer is curved (paragraph 37 omega-shaped), and the dielectric layer is on opposed sidewalls of the trench; and
a gate electrode (330) in the trench and on the dielectric layer opposite the semiconductor layer structure.
(Claim 2) Tseng et al. teach wherein the dielectric layer comprises:
a bottom dielectric layer (146) on a bottom surface of the trench and on lower portions of the sidewalls of the trench; and
a gate dielectric layer (320) on upper portions of the sidewalls of the trench and on the bottom dielectric layer (146),
wherein the center portion of the top surface of the dielectric layer that is curved is a center portion of a top surface of the gate dielectric layer (320).
(Claim 3) Tseng et al. teach wherein a center portion of a lower surface of the gate dielectric layer (320) is curved (U-shaped).
 (Claim 8) Tseng et al. teach the semiconductor device, further comprising a barrier layer (310, paragraph 43, SDB) between the bottom dielectric layer (146) and the gate dielectric layer (310).
(Claim 10) Tseng et al. teach wherein the barrier layer (310) comprises a silicon nitride layer and/or a silicon oxide layer (paragraph 43).
(Claim 17) Tseng et al. teach wherein the bottom dielectric layer (146) is a reflowed dielectric layer (140, paragraph 33 flowable, paragraph 44 to form 146).
(Claim 18) Tseng et al. teach wherein the bottom dielectric layer (140 silicon oxide, solidify, densify, paragraph 33, 34) comprises a spin-on-glass material.
(Claim 57) Tseng et al. teach a semiconductor device comprising:
a semiconductor layer structure (100) comprising a trench (120) in an upper surface thereof, wherein the trench comprises a rounded upper corner and a rounded lower corner (paragraph 33);
a bottom dielectric layer (146, silicon oxide, paragraphs 33, 34) in a lower portion of the trench;
a gate dielectric layer (320, high-K, paragraph 43) on a sidewall of the trench and on the bottom dielectric layer, the gate dielectric layer comprising a material different from the bottom dielectric layer; and
a gate electrode (330) in the trench and on the gate dielectric layer opposite the semiconductor layer structure.
Allowable Subject Matter
Claims 6, 9, 20, 24 – 26, 59 and 60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 31, 32, 35 and 37 are allowable, because prior does not teach wherein the bottom dielectric layer comprises a first concentration of an additive, and the gate dielectric layer has a second concentration of the additive that is lower than the first concentration.
Conclusion
Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PTO – 892 Form.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
May 2, 2022